DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 2 is objected to because of the following informalities:  Claim 2 reads “letting the mixed materials to react” rather than “letting the mixed materials react” in step 2A.  Appropriate correction is required.

Claim Interpretation
	Claim 4 currently uses the transitional phrase comprising with a list using the conjunction and.  Therefore, the claim, as currently written, requires a mixture of all the lignins in the list.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 9 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by He et al. (Colloids and Surfaces A: Physicochem. Eng. Aspects 503 (2016) 19-27).
Considering Claim 9:  He et al. teaches a dispersant prepared by oxidizing lignin followed by sulfomethylation (Abstract), the dispersant having a number average molecular weight of 14,980 (Table 1).  
	He et al. does not teach the oxidation as occurring with the claimed catalysts and microwave.  However, the instant claims are product by process claims.  "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  See MPEP § 2113.  The instant 
Considering Claim 10:  He et al. teaches the dispersant as being used as a dye dispersant (Abstract).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Ouyang et al. (Journal of Fuel Chemistry and Technology, Vol. 42(6), 2014, 677-682) in view of He et al. (Colloids and Surfaces A: Physicochem. Eng. Aspects 503 (2016) 19-27).
Considering Claim 1:  Ouyang et al. teaches a process comprising degrading lignin in an sodium hydroxide solution with microwaves and a calcium oxide catalyst (Section 1.2, Table 1).  
	Ouyang et al. does not teach preparing a dispersant from the oxidized lignin product.  However, He et al. teaches a dispersant prepared by oxidizing lignin followed by sulfomethylation (Abstract).  Ouyang et al. and He et al. are analogous art as they are concerned with the same field of endeavor, namely oxidized lignin compositions.  It would have been obvious to a person having ordinary skill in the art to have prepared a dispersant from the oxidized lignin mixture of Ouyang et .

Allowable Subject Matter
Claims 2-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Considering Claim 2:  The prior art of record does not teach or suggest the highly specific process as set forth in claim 2.  The closest prior art is Ouyang et al. (Journal of Fuel Chemistry and Technology, Vol. 42(6), 2014, 677-682) in view of He et al. (Colloids and Surfaces A: Physicochem. Eng. Aspects 503 (2016) 19-27), as discussed above.  While the combination of Ouyang et al. and He et al. teach the broad genuses of preparation of lignin degradation products and preparation of dispersant, but does not provide any guidance that would lead a person having ordinary skill in the art to the specific sub-steps claimed.  As such, the claim is non-obvious over the closest prior art.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIAM J HEINCER whose telephone number is (571)270-3297. The examiner can normally be reached M-F 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 





/LIAM J HEINCER/Primary Examiner, Art Unit 1767